Citation Nr: 0325126	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  00-19 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial disability rating greater than 10 
percent for a major depressive disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and L.S.R.


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from November 1978 to 
October 1979, with additional unverified service in the 
United States Army Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, that granted entitlement to service 
connection for a major depressive disorder and assigned a 10 
percent disability rating.


REMAND

The veteran served on active duty from November 1978 to 
October 1979.  Evidence of record reflects additional 
unverified service in the United States Army Reserve.  
Specifically, service medical records reflect that the 
veteran was evaluated for retention in the reserves in 
January 2002; however, the evaluation is not of record.  
Further, the command surgeon recommended that the veteran be 
referred for a medical evaluation board (MEB).

The veteran testified at a hearing at the RO in May 2002.  
She said that the MEB was pending and she did not know the 
findings of the MEB.  She testified that she had last 
participated with the reserves in 1998, but there is no 
evidence of record to reflect her status in the reserves at 
any time.  An application for vocational rehabilitation 
benefits, dated in August 2001, indicates that the veteran 
was a member of the reserves from January 1980 to the 
"present."  If a MEB was done in her case, the board report 
should be obtained and associated with the claims file.  
Further, the veteran's reserve status should also be 
verified.

In addition, a review of VA outpatient treatment records 
reveals that the veteran underwent evaluation by a VA 
neuropsychologist in April 2002.  In an entry dated May 13, 
2002, the neuropsychologist said that a more detailed report 
would be prepared, but there is no evidence of any such 
report in the claims file.  The RO should attempt to obtain 
the report and associate it with the claims file.  See Bell 
v. Derwinski, 2 Vet. App. 611 (1992).  

Finally, a Vocation, Rehabilitation and Employment (VRE) 
counseling psychologist submitted a memo to the RO in October 
2001 wherein she referred the veteran's case for 
consideration.  The psychologist said that current guidelines 
dictated that a case be referred for adjudication whenever 
there was unfeasibility for the veteran to pursue a 
vocational goal and the veteran's service-connected 
disability was less than 100 percent.  The memo did not 
elucidate regarding the veteran's circumstances; however, the 
presence of the memo suggests that the veteran was determined 
to be unable to complete a vocational goal for some reason.  
It is not known whether this is related to her service-
connected psychiatric disability.  Therefore, her vocation 
rehabilitation folder should be obtained and associated with 
the claims file.

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are 
fully complied with and satisfied.  
See also 38 C.F.R. § 3.159 (2003).  
The veteran should be specifically 
told of the information or evidence 
she should submit, if any, and of 
the information or evidence that VA 
will obtain with respect to her 
claim.  38 U.S.C.A. § 5103(a) (West 
2002).  She should also be told of 
the period for response as set forth 
in 38 U.S.C.A. § 5103(b) (West 
2002), if applicable.  

2.  The RO should obtain any 
outstanding VA treatment records 
pertaining to the veteran, 
especially any addendum 
psychological report from May 2002 
from the VA medical center in San 
Juan.  The veteran's vocational 
rehabilitation folder should be 
obtained and associated with the 
claims file.

3.  The veteran should be afforded a 
VA psychiatric examination in order 
to determine the manifestations of 
the service-connected major 
depressive disorder.  All necessary 
tests and studies, including 
appropriate psychological studies 
(if determined to be necessary by 
the psychiatrist), should be 
conducted in order to identify and 
describe the symptomatology 
attributable to the veteran's 
service-connected disability.  The 
report of examination should contain 
a detailed account of all 
manifestations of the disability 
found to be present.  The examiner 
must also comment on the extent to 
which the veteran's disability 
affects occupational and social 
functioning and the veteran's 
ability to obtain and maintain 
substantially gainful employment.  
The claims file with a copy of this 
remand must be made available to the 
physician for review in conjunction 
with the examination.

4.  After undertaking any other 
development deemed appropriate, the 
RO should readjudicate the issue on 
appeal.  If the benefit sought is 
not granted, the veteran and her 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).

